Case 6:20-cv-01430-RRS-PJH Document 25 Filed 08/26/21 Page 1 of 1 PageID #: 206




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION


 MATTHEW JAMES GUIDRY                         CASE NO. 6:20-CV-01430

 VERSUS                                       JUDGE ROBERT R. SUMMERHAYS

 MARTIN CORMIER, ET AL.                       MAGISTRATE JUDGE PATRICK J. HANNA


                                             JUDGMENT

        On March 8, 2021, United States Magistrate Judge Patrick J. Hanna issued a Report and

 Recommendation [ECF No. 12], recommending that the Motion to Dismiss for Failure to State a

 Claim [ECF No. 5] filed by the City of Breaux Bridge and Detective Martin Cormier be denied in

 part and granted in part. After independent review of the record and applicable law, and after

 consideration of the objections filed, the Court hereby ADOPTS the findings and conclusions set

 forth therein. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that the defendants’ Motion to Dismiss

 for Failure to State a Claim [ECF No. 5] is GRANTED in part and DENIED in part. Plaintiff’s

 state law claims against the City of Breaux Bridge and Det. Cormier are DISMISSED. The motion

 is DENIED as to Plaintiff’s other claims.

        THUS DONE in Chambers on this 26th day of August, 2021.




                                                      ROBERT R. SUMMERHAYS
                                                   UNITED STATES DISTRICT JUDGE
